DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022has been entered.
 
Response to Amendment
	The amendment filed 09/30/2022 has been entered.  Claims 1-13 remain pending.  Claims 1-2, 6, and 8-9 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 7, the instant claims directly or indirectly depend on claim 1.  Claim 1 recites “A thermoplastic fluororesin tube comprising a tetrafluoroethylene-hexafluoropropylene copolymer (FEP), optionally blended with a tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (PFA)…”.  Therefore, the tetrafluoroethylene-hexafluoropropylene copolymer (FEP) is required.  However, claims 3 and 7 both recite “wherein the thermoplastic fluororesin is formed of at least one of a tetrafluoroethylene-hexafluoropropylene copolymer (FEP) and a tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (PFA).  In these dependent claims FEP is optional.  Therefore, the meets and bounds of claims 3 and 7 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (WO 2017/043317 A1, See English equivalent US 2018/0281262 A1 for citation).  
Regarding claims 1 and 3-4, Kikuchi discloses a thermoplastic fluororesin tube which has tearing property [0001, 0012].  Kikuchi discloses the fluororesin includes tetrafluoroethylene-hexafluoropropylene copolymer (FEP) [0030].  Kikuchi discloses a method for expanding the inner diameter of the fluororesin tube includes heating to about 100 to 180°C which overlaps the range in the original specification [0039].  In Example 1, the temperature for heating while expanding the tube is 150°C.  It have been obvious to one of ordinary skill in the art before the effective filing date to adjust the temperature lower than 140°C for heating while expansion, since such temperatures are suitable for the expanding the inner diameter of the fluororesin tube [0039].  
However, Kikuchi does not explicitly disclose the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the temperature of the raw tube is expanded is set to lower than 140°C, in order to cause the inner diameter to expand 0% or more in the longitudinal direction at 100°C [0033].  Therefore, the claimed effects and physical properties, i.e. the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claims 2 and 8, Kikuchi discloses the fluororesin tube has an inner diameter which has heat shrinkage ratio of 20% or more, more preferably about 30 to 60% at a temperature of 200°C for 5 minutes [0032].  
Regarding claim 7, Kikuchi discloses the fluororesin includes tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (PFA) [0030].
Regarding claims 5 and 10-12, Kikuchi discloses the fluororesin tube includes a weld line in a lengthwise direction (longitudinal direction) [0048].
Regarding claim 9, Kikuchi does not explicitly disclose the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% to 4%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the temperature of the raw tube is expanded is set to lower than 140°C, in order to cause the inner diameter to expand 0% or more in the longitudinal direction at 100°C [0033].  Therefore, the claimed effects and physical properties, i.e. the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 13, Kikuchi discloses the tear strength is less than 8.0 N/mm [0041].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (WO 2017/043317 A1, See English equivalent US 2018/0281262 A1 for citation) as applied to claim 1 above.
	Regarding claim 6, Kikuchi disclose the thermoplastic fluororesin tube as shown above in claim 1.  Kikuchi discloses subjecting one thermoplastic fluororesin different from polytetrafluoroethylene to melt extrusion molding to form the tube [0053].  The method also includes a step of expanding the inner diameter while heating the fluororesin tube [0059].  Kikuchi discloses a method for expanding the inner diameter of the fluororesin tube includes heating to about 100 to 180°C which overlaps the claimed range [0039].  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1280172 (referred to hereinafter as GB ‘172).
Regarding claims 1 and 4, GB ‘172 discloses a fluorocarbon polymer tubing (P1/L14-39).  The extrusion of the tubing occurs by using a screw extruder (P1/L40-63).  Since the fluorocarbon polymer is melt processable, the fluorocarbon polymer is thermoplastic. GB ‘172 discloses the fluorocarbon polymer is a copolymer of tetrafluoroethylene and  hexafluoropropylene (P1/L31-39).  In the preparation of making the fluorocarbon polymer tubing, the tubing is heated a temperature of between 200 and 380°F (93-249°C).  The heated tube is expanded to expand the diameter (P1/L40-63, 81-86).  The wall thickness is between 0.015 and 0.060 in (0.38-1.52 mm) (P2/L15-19).  It have been obvious to one of ordinary skill in the art before the effective filing date to adjust the temperature lower than 140°C for heating while expansion, since such temperatures are suitable for the expanding the fluororesin tube P1/L40-63).
However, GB ‘172 does explicitly disclose the tube has tearability or the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the temperature of the raw tube is expanded is set to lower than 140°C, in order to cause the inner diameter to expand 0% or more in the longitudinal direction at 100°C [0033].  The thickness D of the thermoplastic fluororesin after expansion of the inner diameter and before heat shrinkage is about 0.02 to 0.7 mm [0042].  Therefore, the claimed effects and physical properties, i.e. the tube has tearability and the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claims 2 and 7, GB ‘172 discloses the tubing is heat shrinkable and can withstand temperatures up to 480°F (249°C) for times long enough to expand it (P2/L7-9).  The fluorocarbon tubing has ratios of expanded diameter to recovered diameter in the range between 2.05 and 2.50 (P1/L73-84).  Although GB ‘172 does not explicitly disclose a heat shrinkage ratio of an inner diameter upon heating in a gaseous phase at a temperature of 200°C for 5 minutes is 40% or more, it would be expected that the shrinkage ratio is within or overlaps the claimed range. 
Regarding claims 8-9, GB ‘172 does explicitly disclose the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% to 4%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the temperature of the raw tube is expanded is set to lower than 140°C, in order to cause the inner diameter to expand 0% or more in the longitudinal direction at 100°C [0033].  Therefore, the claimed effects and physical properties, i.e. the tube has tearability and the tube has a thermal expansion coefficient in the longitudinal direction upon heating in a gaseous phase at a temperature of 100°C for 5 minutes is 0% or more would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1280172 (referred to hereinafter as GB ‘172) as applied to claim 1 above.
	Regarding claim 6, GB ‘172 disclose the thermoplastic fluororesin tube as shown above in claim 1.  GB ‘172 discloses melt extruding the fluororesin to make the tube and expanding the tubing at a temperature of between 200 and 380°F (93-249°C) which overlaps the claimed range (P1/L40-63).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.   

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that based on the data in Table 1, the recited features can only be obtained by expanding the raw tub at a temperature of from 110-135°C (page 4) is not persuasive.  Instant claim 1 is drawn to the tube itself and not limited to the method steps.  Furthermore, Kikuchi discloses a method for expanding the inner diameter of the fluororesin tube includes heating to about 100 to 180°C which overlaps the range in the original specification [0039].  GB ‘172 discoes in the preparation of making the fluorocarbon polymer tubing, the tubing is heated a temperature of between 200 and 380°F (93-249°C).  Therefore, the prior art teaches temperature ranges which overlap the claimed range and would be expected to achieve similar properties.
B) Applicant’s allegation of unexpected results (page 5) is not persuasive.  Applicant states that the Examiner did not address the expansion step temperature range recited in claim 14,  This temperature range is not claim in claim 1.  There are no process steps in claim 1.  As stated before, the expansion step temperature has not shown to be critical.  The temperature while expanding is disclosed as shown above in the rejection as well in argument A).  As stated in A),  the Applicant has not shown that prior art process is not capable of achieving the claimed property in respect to the product claims.  In respect to the process claim of 14,  the whole range has not shown to be critical.  Additionally in Example 1, the polymer is a tetrafluoroethylene-hexafluoropropylene-perfluoroalkyl vinyl ether copolymer.  No trend has been shown with polymers with varying amounts of monomers and different third monomers have been shown to achieve the claimed results.  This is not instantly claimed.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767